DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 18-24, 28-29 are cancelled.
Claims 30-34 are newly added.
Claims 1, 4, 7, 9-12, 16-17, 25, 27 are amended.
Allowable Subject Matter
Claims 1, 4-17, 25-27, 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Pang (US Pub 2016/0358666) discloses a shift-register unit, (see fig. 4; par 0075; discloses FIG. 4 shows a schematic block diagram of the shift register unit according to a second embodiment) comprising: a first sub-unit comprising a first input circuit coupled via a first node to a first output circuit, (see fig. 4; first input module 10 connected to the first output module 60 via node PU and pull-up module 30) the first input circuit being configured to control a voltage level of the first node in response to a first input signal and the first output circuit being configured to output a shift- register signal and a first output signal in response to the voltage level of the first node; (see fig. 4; output signal 1, output signal 3; see par 0035; 0041) a second sub-unit comprising a second input circuit coupled via a second node to a second output circuit, (see fig. 4; second input module 80 connected to the second output module 70 via node PU and PD and pull-down control module 40 and pull-down module 50) the second input circuit being configured to control a voltage level of the second node in response to the first input signal and the second output circuit being configured to output a second output signal in response to the voltage level of the second node (see fig. 4; output signal 2; see par 0076, 0042);
However Pang alone or in combination with other prior art of record fails to disclose a blank-input circuit coupled to the first node and the second node, and being configured to receive a select-control signal to control respective voltage levels of the first node and the second node; wherein the blank-input circuit comprises a common-input circuit, a first transport circuit, and a second transport circuit; the common-input circuit being configured to control a voltage level of a third node in response to the select-control signal and to control a voltage level of a fourth node; the first transport circuit being coupled to the first node and the fourth node, and being configured to control the voltage level of the first node in response to the voltage level of the fourth node or a first transport signal; and the second transport circuit being coupled to the second node and the fourth node, and being configured to control the voltage level of the second node in response to the voltage level of the fourth node or a second transport signal and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Pang to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 4-17, 25-27, 30-34 are allowed for being directly or indirectly dependent on allowed independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUJIT SHAH/Examiner, Art Unit 2624             

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624